Dear Ms. Bates:
You have requested an opinion of the Attorney General relative to whether it would be legal for a Chief Deputy Registrar of Voters to serve on the Parish Board of Election Supervisors via the governor's appointment.  You also informed us in a telephone conversation on September 16, 1996, that the position of Chief Deputy Registrar of Voters is a full-time position and that the position with the Parish Board of Election Supervisors is a part-time position.
Louisiana's Dual Officeholding and Dual Employment Laws are applicable and provide:
     LSA-R.S. 42:63(E).  No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
     LSA-R.S. 42:62(2).  "Appointive office" means any office in any branch of the government and other position on an agency, board or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
     LSA-R.S. 42:62(4).  "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is at least seven hours per day of work and at least thirty-five hours per week of work.
     LSA-R.S. 42:62(5).  "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours defined as full-time.
LSA-R.S. 18:59 creates the appointive position of deputy registrar and provides, in pertinent part:
     A.  Except as otherwise provided by law and in conformity with applicable civil service laws, registrars may appoint deputies, confidential assistants, and other office employees.  Deputy registrars shall have the same qualifications as registrars.  Each deputy shall take the constitutional oath of office.  A confidential assistant may perform all the duties of a chief deputy if he meets the qualifications of a deputy.
LSA-R.S. 18:423 creates the appointive position of the parish board of election supervisors under consideration here and provides in pertinent part:
     C. (1) Composition.  In each parish, except Orleans Parish, the a board of election supervisors shall be composed of the registrar of voters, the clerk of court, the chairman of the parish executive committee of each recognized political party or his designee who shall be a member of the parish executive committee of the same recognized political party, and one member appointed by the governor.  (Emphasis added).
LSA-R.S. 42:63(E) prohibits a person from concurrently holding two full-time appointive positions, but does not prohibit a person from holding a full-time appointive position and a part-time appointive position concurrently provided the positions are considered appointive under LSA-R.S. 42:62(2) and are within the time stipulations as provided in LSA-R.S. 42:62(4) and (5).
Based on the foregoing, an appointed Chief Deputy Registrar of Voters may serve on the Parish Board of Election Supervisors where the first position is considered a full-time appointive position and the second is considered a part-time appointive position.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
DATE RECEIVED:
DATE RELEASED: October 9, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL